Citation Nr: 0720863	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
urgency incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which awarded compensation for 
urgency incontinence under 38 U.S.C.A. § 1151 with an 
evaluation of 10 percent effective April 1997.

The claim was previously before the Board in January 2005 and 
November 2005.  The matter has been returned to the Board and 
is ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to September 5, 2006, the evidence does not show 
the veteran's urgency incontinence required the wearing of 
absorbent pads which were changed more than 4 times per day.  

3.  As of September 5, 2006, the evidence shows the veteran's 
urgency incontinence requires the wearing of absorbent pads 
which must be changed at the minimum of 3 to 4 times per day, 
but up to 6 or 7 times per day.  


CONCLUSIONS OF LAW

1.  Prior to September 5, 2006, the criteria for an initial 
evaluation in excess of 40 percent for urgency incontinence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 
(2006).   

2.  As of September 5, 2006, the criteria for an evaluation 
in excess of 60 percent for urgency incontinence have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The appeal arises from the initial award of compensation 
under 38 U.S.C.A. § 1151.  Thus, VCAA notice pertaining to an 
increased evaluation could not be provided prior to the 
decision on appeal.  Following the award of benefits, in 
January 2005 and April 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the increased rating claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence she has in her possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in April 2006, August 2006, and December 2006.  
The case was last readjudicated in a February 2007 rating 
decision wherein an initial 40 percent rating was awarded 
retroactive to the original grant of compensation.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, and 
VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra;
 see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions; VA 
treatment records; VA examination reports; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that her service-connected urgency 
incontinence warrants an increased rating due to such 
symptoms as wearing absorbent pads 24 hours per day, no 
control over the urge to void, urinary retention, and having 
to squat to urinate.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Compensation for urgency incontinence was awarded in an 
August 2002 rating decision under the provisions of 
38 U.S.C.A. § 1151.  The RO assigned a 10 percent rating 
effective April 1997.  The veteran is appealing the original 
assignment of the 10 percent rating.  As such, the severity 
of the disability at issue shall be considered from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

In a February 2007 rating decision, the RO awarded an 
increased 40 percent rating retroactive to the original grant 
of service.  In a May 2007 statement the veteran maintains 
that an even higher initial rating is warranted.  As such, 
her claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's urgency incontinence is currently assigned a 40 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7518.  Under this Code, the disability is rated under voiding 
dysfunction.  A 40 percent rating is assigned for voiding 
dysfunction requiring the wearing of absorbent material which 
must be changed 2 to 4 times per day.  A 60 percent rating is 
assigned for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent material which must be 
change more than 4 times per day.  38 C.F.R. § 4.115a.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's urgency incontinence does not 
warrant an evaluation in excess of 40 percent prior to 
September 5, 2006.  

In this regard, VA outpatient treatment records dated in 
October 1993 show the veteran underwent a ureteral vesicle 
suspension and cystoscopy, right retrograde for stress 
urinary incontinence.  After the surgery she complained of 
urgency incontinency and no sensation to void.  A cystocele 
repair was performed in February 1995.  In August 1995, an 
additional ureteral lysis was performed.  In March 1997, the 
veteran indicated that she was dry at night.

VA outpatient treatment records dated in July 1998 noted the 
veteran complained of urge incontinence.  Upon VA examination 
in August 1998, the veteran complained of some urgency and 
frequency but no incontinence.  In June 1999 she was noted to 
complain of intermittent incontinence.  A December 1999 entry 
noted mild incontinence.  A January 2000 entry revealed 
complaints of an occasional strained sensation when 
urinating, but she denied problems with incontinence or 
leaking.  There was no indication in these records that the 
veteran wore absorbent materials.

Upon VA examination in July 2002, the veteran complained of 
urinary frequency, urge incontinence, and urinary urgency.  
She denied stress incontinence after voiding.  She stated 
that she had to squat while urinating to empty her bladder 
completely.  She did not indicate that she wore absorbent 
materials for urinary leakage.

Upon VA examination in January 2006, the veteran indicated 
that she wore an incontinent pad which required changing 2 to 
3 times per day depending on her fluid intake.  Her daytime 
voiding interval was approximately every 30 to 60 minutes.  
There was no evidence of urinary retention upon physical 
examination.  She did not require the use of intermittent or 
continuous catheterization to deal with urinary retention.  

Private treatment records from her gynecologist note the 
veteran complaining of having no control over her bladder.  
She stated that she needs to stand and lean forward to empty 
her bladder or she has retention.  She reported that she 
leaks urine with coughing or sneezing, and has urgency as 
well.  She reported she has to wear a pad daily.  Urodynamics 
testing revealed leaking while standing when bladder was 
filled at 125 cc.

Prior to the January 2006 examination, there was no 
indication the veteran wore absorbent materials.  At that 
time, she reported that the pads required changing 2 to 3 
times per day, which is consistent with the 40 percent 
evaluation presently assigned.  Prior to the September 2006 
VA examination, there is no evidence establishing a more 
frequent changing of pads, or the use of an appliance.  Thus, 
the Board finds that the veteran's urgency incontinence more 
closely approximates the criteria of no more than 40 percent 
for the period prior to September 5, 2006.  38 C.F.R. §§ 4.7, 
4.115a. 

However, the Board finds that as of September 5, 2006, the 
disability more closely approximates the criteria for a 60 
percent evaluation.  Upon VA examination on September 5, 
2006, the examiner indicated the veteran was hard to question 
with regard to the use of absorbent materials.  The examiner 
noted that it seemed the veteran used approximately 6 to 7 
pads per day with a minimum of 3 to 4 pads per day.  She had 
to urinate every 1 to 2 hours depending on fluid intake.  She 
had nocturia 5 to 6 times per night.  There was some element 
of urinary retention.  She did not require the use of 
intermittent or continuous catheterization to deal with 
urinary retention.  

A 60 percent evaluation is the maximum assignable for voiding 
dysfunction.  In addition, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
There is nothing in the record to distinguish her case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  

In summary, the preponderance of the evidence shows the 
veteran's urgency incontinence more nearly approximates the 
criteria for no more than a 40 percent rating prior to 
September 5, 2006, and a 60 percent rating as of that date.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
urgency incontinence prior to September 5, 2006 is denied.

Entitlement to a 60 percent evaluation for urgency 
incontinence as of September 5, 2006 is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


